Citation Nr: 1435024	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-17 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1972 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge sitting at the RO in March 2013; a copy of the transcript is of record.  

A review of the Virtual VA and VBMS electronic claims files reveal additional VA treatment records and a copy of the hearing transcript.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his service-connected TBI.  

In July 2014, he submitted a decision from the Social Security Administration that awarded him disability benefits.  Generally, VA must obtain records if there exists a reasonable possibility they could help a veteran substantiate his claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As such, a remand is necessary to obtain the records associated with the Social Security Administration decision.  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since January 2013 should be obtained and incorporated in the claims folder.  

Records relating to the Social Security Administration's disability determination should also be obtained and associated with the claims file.

The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA. 

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. 

The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



